DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “push member” in claims 1 and 19 with specification support in published paragraph [0043] and Figure 3A. It is also noted that the amendments remove the previous 112f interpretation only for claims 9-13 and 15, due to the tissue engagement member being structurally defined as a “coil”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15, 18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Helland (US 8,108,054 –cited by applicant) in view of Griswold et al (US Pub 2013/0253347 –cited by applicant).
Re claims 1, 9: Helland discloses a pacing system including: 
an implantable cardiac pacemaker (col 4, lines 1-5: see pacemarker or ICD) comprising:
a housing having a proximal end and a distal end and defining an axis therebetween (col 4, lines 51-62; see housing 26);
a first electrode positioned proximate the distal end of the housing, the first electrode configured and adapted to be positioned against and in electrical contact with cardiac tissue (col 4, lines 18-50; see electrodes 22, 23, 24, 27, with at least electrode 27 being configured to contact the tissue);

a helical tissue anchor extending from the distal end of the housing, the helical tissue anchor configured and adapted to be inserted into the cardiac tissue to secure the housing to the cardiac tissue (col 4, lines 18-50; see helical anchor 22); and
a tissue engagement member surrounding the helical tissue anchor, the tissue engagement member being axially compressible from an axially extended configuration to an axially contracted configuration upon engagement with the cardiac tissue, wherein a distal end of the tissue engagement member is movable relative to the helical tissue anchor and the housing as the tissue engagement member is axially compressed from the axially extended configuration to the axially contracted configuration; the engagement member also having a proximal end secured to the housing and an opposite distal end, where the member engages tissue as the anchor is screwed into the tissue (Figures 2-10; see members 32 and 100 with a proximal and distal ends which surround the anchor 22 and are extended and then compressed/contracted upon tissue contact as the anchor is screwed into tissue).
In addition, Helland discloses that the tissue engagement member includes an open wound coil extending distally from the distal end of the housing (see Figures 7 and 8, the biasing member 100 and member 102 comprise the “engagement member” wherein components 100, 102 extend beyond the distal end of the housing 26). In the event that the claim is interpreted such that the coil extends past the distal end as opposed to the a portion of the entire engagement member (i.e. components 100, 102 in Helland), it would have been obvious to the skilled artisan to extend the coil 102 past 
Helland discloses all features except that the implantable device is leadless, as well as a delivery catheter with rotatable push member. However, Griswold teaches of an implantable device as using leads [0042; see the leaded device] or as a leadless IMD with anchors to attach to a heart wall [0079; see leadless IMD 17]. Griswold further teaches that implantable device 17 can be fixed with tines, helical screw, or fixation element 41 (see Figures 4, 5, [0072]) and that the IMD can be implanted with a delivery catheter including a distal holding section configured to carry the implantable leadless cardiac pacemaker for delivery to the cardiac tissue and a push member disposed within the delivery catheter, wherein the push member is configured to rotate the implantable leadless cardiac pacemaker to insert the helical tissue anchor into the cardiac tissue [0082, 0137, 0139, 0142; see the delivery catheter 400, the implantable device 17, 380 position in a distal holding section within the catheter and a push member 440, wherein it is clear that the interface of IMD 17 includes portion 158 that must be rotated via the push member 440 in order to be screwed into the tissue; in particular, see that the push member 440 moves relative the outer sheath 460 to push the IMD and secure it to the tissue “as described with respect to IMD 17 (FIG. 4)”, which requires rotation to be screwed].

Re claim 2,: Helland discloses the tissue engagement member includes an annular ring at the distal end thereof (Figures 2-10; where the figures show side-views wherein the distal end includes a circular/annular ring portion attached to the housing).
Re claim 3: Helland discloses the tissue engagement member includes one or deflectable struts extending proximally from the annular ring (Figures 2-3; see struts 32).
Re claims 4, 18: Helland discloses the engagement member includes a radiopaque material providing visual indication via fluoroscopy whether the tissue engagement member is in the axially extended configuration or the axially contracted configuration (col 6, lines 6-26; see the radiopaque markers that are visible under fluoroscopy).
Re claims 5, 12: Helland discloses the axially extended configuration of the tissue engagement member is an equilibrium position (Figures 2-3; see the extended position of figure 2 which corresponds to an equilibrium prior to contaction).
Re claims 6, 7, 13, 14: Helland discloses the tissue engagement member is disposed coaxially around the helical tissue anchor, as well as surrounding the first electrode (Figures 1-10; where the figures show side-views which indicates the member 32, 100 surrounds the anchor 22 and at least one first electrode 27).

Re claim 11: Helland discloses the distal end of the tissue engagement member is axially movable from an axially extended configuration in which the distal end of the tissue engagement member is positioned a first axial distance from the distal end of the housing to an axially contracted configuration in which the distal end of the tissue engagement member is positioned a second axial distance from the distal end of the housing, the second axial distance being less than the first axial distance (Figures 2-10; see members 32 and 100 with a proximal and distal ends which surround the anchor 22 and are extended and then compressed/contracted upon tissue contact as the anchor is screwed into tissue with the contracted position being at a second lesser distance from the housing).
Re claim 15: Helland discloses the distal end of the tissue engagement member is configured to press against the cardiac tissue when the helical tissue anchor is screwed into the cardiac tissue (Figures 2, 3; wherein as the anchor 22 is screwed into tissue, the member presses against tissue and then contracts).
Re claim 19: Helland discloses a method of implanting a cardiac pacemaker, the method comprising:
advancing a cardiac pacemaker into a chamber of a heart, the cardiac pacemaker including a housing having a distal end and a proximal end (col 4, lines 1-5: see pacemarker or ICD that is advanced to target; col 4, lines 51-62; see housing 26);

axially compressing a tissue engagement member of the cardiac pacemaker from an axially extended configuration to an axially contracted configuration via engagement of a distal end of the tissue engagement member with the cardiac tissue as the helical tissue anchor is being screwed into the cardiac tissue (Figures 2-10; see members 32 and 100 with a proximal and distal ends which surround the anchor 22 and are extended and then compressed/contracted upon tissue contact as the anchor is screwed into tissue).
Helland discloses all features except that the implantable device is leadless and that a delivery catheter with push member is utilized in the implantation procedure. However, Griswold teaches of an implantable device as using leads [0042; see the leaded device] or as a leadless IMD with anchors to attach to a heart wall [0079; see leadless IMD 17]. Griswold also teaches of using a delivery catheter to contain the pacemaker and then to remove the catheter [0150, 0155; see the positioning of the catheter and the withdrawal of the catheter]. Griswold further teaches that implantable device 17 can be fixed with tines, helical screw, or fixation element 41 (see Figures 4, 5, [0072]) and that the IMD can be implanted with the delivery catheter including a distal holding section configured to carry the implantable leadless cardiac pacemaker for delivery to the cardiac tissue and a push member disposed within the delivery catheter, wherein the push member is configured to rotate the implantable leadless cardiac pacemaker to insert the helical tissue anchor into the cardiac tissue [0082, 0137, 0139, 
 It would have been obvious to the skilled artisan to modify Helland, to configure the implantable as a leadless capsule and to use the delivery catheter as taught by Griswold, in order to permit implantation in a relatively noninvasive manner without leads as the leadless capsule is a well-known alternative and to facilitate the positioning of the pacemaker.
Re claim 20: Helland discloses the tissue engagement member surrounds the helical tissue anchor (Figures 2-3; see the member 32 surrounding the anchor 22).
Re claim 21: Helland/Griswold disclose all features including the open wound coil (see Helland Figure 7, coil 102), but does not disclose that the open wound coil is wound in an opposite direction than the helical tissue anchor. However, winding the coil 102 and anchor 22 is opposite directions would have been obvious to the skilled artisan as the same effect of biasing of the coil 102 and tissue fixation of the anchor 22 would be achieved whether the windings are in the same or opposite directions. As such, windings in opposite directions would be an obvious modification wherein predictable results would be obtained.
Re claim 22: Helland discloses that the open wound coil is configured to axially compress such that spacing between adjacent windings of the open wound coil is .

Response to Arguments
Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive. Applicant argues that the combination of Helland and Griswold is improper because Helland contains a contact pin 3 and modifying this would render it unsuitable for its intended purpose. Respectfully, the Examiner disagrees and finds that modification of Helland’s contact pin 3 would not render the reference unsuitable. While Helland does state that the contact pin 3 is rotated to screw anchor into the tissue, the Griswold reference teaches of an IMD with leads (see Figure 2) and an alternative leadless configuration (see Figures 3 and 4). In particular, the leadless IMD is fixed to tissue with a helical anchor, which clearly is rotated to become fixed to the tissue. The leadless IMDs are also delivered with a delivery catheter and push member, as set forth in the above rejection. Since both arrangements are known by Griswold, the proposed modification does not render Helland unsuitable, but rather forms a leadless apparatus that does not require a contact pin 3 to be rotated to fix the anchor to the tissue. Further, the newly claimed “open wound coil” is met by the Helland reference via anticipation and, alternatively, by obviousness (depending on how the limitation is interpreted). 
The previous specification objection, claim objection, 112b rejection, and double patenting rejection are withdrawn due to amendments or the submitted terminal disclaimer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793